DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions Acknowledged
Applicant’s election without traverse Species 1 shown in Fig. 4 and Claims 1-3, 8-17, and 19-24 in the reply to restriction requirements filed on 01/31/22 is acknowledged.  

Status of Claims
Claims 4-7 and 18 are withdrawn from further consideration as being drawn to a nonelected invention.
Claims 1-3, 8-17, and 19-24 are examined on merits herein. 

Specification
The disclosure is objected to because of the following informalities:
Paragraphs 0042-0044 explain using oxide layer 17 (comprising oxides of aluminum, hafnium, or gallium) between a channel layer 13 and a bit line/source electrode 11 as a barrier that prevents creation a high resistance oxide between a channel layer (comprised InGaZnO) and a metal of layer 11.  The paragraphs say that leak of oxygen from the channel may create a high-resistivity metal oxide and the above-cited oxide prevent creation of this oxide. The explanation is 
Paragraph 0051 is unclear with respect to a connection between the channel and the bit line/source electrode – it states that the connection is provided, but the current application teaches using a highly resistive oxide layer 17 between the channel and the bit line/source electrode (see Fig. 3 and paragraphs 0042-0044).
Appropriate corrections/clarifications are required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 12 states that capacitors are connected to channel layers of transistors, which is not supported by the specification, teaching (paragraph 0036 of the published application) that a capacitor electrode is electrically connected to a transistor drain.


Claim Objections
Claims 1, 3, and 14 are objected to because of the following informalities: 
Lines 8-9 of Claim 1 recite: “corresponding one”. Examiner suggests changing the recitations to: “a corresponding one”.
Lines 8-9 of Claim 3 recite: “corresponding one”. Examiner suggests changing the recitations to: “a corresponding one”.
Line 15 of Claim 14 recites: “in central portion”. Examiner suggests changing the above limitation to: “in a central portion”. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-3, 8-17, and 20-24 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claims 1 and 8: Claim 1 recites (lines 11-13): “a channel layer connected to a first surface and a side surface of the corresponding one of the second wires”, while Claim 8, dependent on Claim 1, teaches: “an oxide layer between each of the second wires and the channel layer”. The combination of the recitations is unclear for the same reason that is stated in the objection to paragraph 0051 of the specification – the oxide layer between the second wire and the channel prevents electrical connection between them (where an electrically connection is commonly understood as a direct connection). 

For this Office Action, the above recitation of Claim 1 is interpreted as: “a channel layer connected to a first surface and a side surface of the corresponding one of the second wires through an insulating layer”.
The above limitation of Claim 8 was interpreted as: “the insulating layer between each of the second wires and a corresponding channel layer is an oxide layer”.
In re Claim 2: Claim 2 recites (lines 2-3): “wherein the first semiconductor transistors that are connected to the same second wire”. There are lacks of antecedent basis for using “the” with an identified portion of first transistors and with “same wire”.
Appropriate correction is required to clarify the claim language.
For this Office Action, the above limitation was interpreted as: “wherein first semiconductor transistors that are connected to a same second wire”.
In re Claim 3: Claim 3 recites (lines 13-16): “the channel layer of the plurality of first semiconductor transistors and channel layers of the plurality of second semiconductor transistors that are connected to the same semiconductor wire”. There are lacks of antecedent basis for the above limitations, like those identified for Claim 1. 
Appropriate corrections are required.
For this Office Action, the above limitations were interpreted as: “channel layers of the plurality of first semiconductor transistors and channel layers of the plurality of second semiconductor transistors that are connected to a same semiconductor wire”.
In re Claim 12: Claim 12 recites: “a plurality of capacitors respectively connected to the channel layers of the plurality of first semiconductor transistors”. The recitation is unclear, since conflicts with the specification of the application, teaching 
In accordance with MPEP 2173.03 and in accordance with In re Cohn 438 F.2d 989, 169 USPQ 95 (CCPA 1971), inconsistence of the claim with the specification makes the claim indefinite, even though the terms of a claim may appear to be definite.
Appropriate correction is required.
For this Office Action, the above limitation of Claims 12 was interpreted as: “a plurality of capacitors each respectively connected to a corresponding drain electrode of the plurality of first semiconductor transistors”.
In re Claim 13: Claim 13 recites (line 4): “the outer peripheral shape”. There is a lack of antecedent basis in the above limitation.
Appropriate correction is required.
For this Office Action, the above limitation was interpreted as: “an outer peripheral shape”.
In re Claims 9-11: Claims 9-11 are rejected under 35 U.S.C. 112b due to dependency on Claim 1.
In re Claim 14: Claim 14 recites (lines 11-16): “a first plurality of channel layers extending in the third direction, each channel layer of the first plurality facing a first wire of the first plurality and connected to a second wire of the plurality of second wires, each channel layer of the first plurality intersecting the first wire at a position in central portion of the first wire in the second direction”. The recitation is unclear since leads to questions – what a first wire is? What a second wire is?  In addition, the current application does not teach a direct connection of the channel layers to the second wires.

For this Office Action, the above limitations were interpreted as: “a first plurality of channel layers extending in the third direction, each channel layer of the first plurality facing a corresponding first wire of the first plurality and connected to a corresponding second wire of the plurality of second wires through an insulating layer, each channel layer of the first plurality intersecting the corresponding first wire at a position in a central portion of this wire in the second direction”.
In re Claim 14: Claim 14 recites (lines 17-18): “the channel layer of the first plurality being on a surface of the second wire”. The recitation is unclear, since leads to the question – which channel layer of the plurality of channel layers is cited with article “the”? – Same is applicable for the second wire.
Appropriate correction is required.
For this Office Action, the above recitation was interpreted as: “each channel layer of the first plurality being on a surface of a corresponding second wire”.
In re Claims 15-17 and 19: Claims 15-17 and 19 have limitations with lacks of antecedent basis like those of Claim 14.
In re Claim 20: Claim 20 recites (lines 22-25): “a channel layer of the first plurality connected to a bit line of the plurality of bit lines and facing a word line of the first plurality, an upper end of the channel layer of the first plurality contacting a side surface of the bit line and a lower surface of the bit line”. Lines 31-32 have a similar recitation.
The recitation is unclear for the same reason as cited for Claim 1 – the current application does not teach a direct connection between a bit line and a channel.

For this Office Action, the recitation of lines 22-26 was interpreted as: “a channel layer of the first plurality connected to a bit line of the plurality of bit lines through an insulating oxide  and facing a word line of the first plurality, an upper end of the channel layer of the first plurality contacting a side surface of the bit line and a lower surface of the bit line through the insulating oxide”.
In re Claim 20: Claim 20 recites (lines 39-42): “a first capacitor is connected to a lower end of the channel layer of the first plurality in the third direction and a second capacitor connected to an upper end of the channel layer of the second plurality in the direction”.
The recitation is unclear for the same reason that is identified for Claim 12; in addition, the recitation lacks a word in front of the last “direction”.
Appropriate correction is required.
For this Office Action, the above recitation of interpreted as: “first and second pluralities of transistors corresponding to the first and second pluralities of the channel layers, a first capacitor connected to a bottom electrode of a corresponding transistor of the first plurality of transistors, a second capacitor connected to a top electrode of a corresponding transistor of the second plurality of transistors”. 
In re Claims 21 and 23: Lines 9-10 of Claim 21 recite: “one end of the channel layer connected to a first surface and a second surface of one of the second wires”, while Claim 23 recites that there is “an oxide layer between the one of the second wires and the channel layer”. The combination of recitations is unclear for the same reason as cited for Claims 1 and 8. 

For this Office Action, the above limitations of Claims 21 and 23 were interpreted similar to interpretations of similar limitations of Claims 1 and 8. 
In re Claim 21: Claim 21 recites (line 14): “a capacitor connected to another end of the channel layer”. The recitation is unclear for the same reason that is cited for Claim 12.
Appropriate correction is required.
For this Office Action, the above recitation was interpreted as: “a capacitor connected to a drain electrode of the one of the first semiconductor transistors”.
In re Claims 22 and 24: Claims 22 and 24 are rejected under 35 U.S.C. 112(b) due to dependency on Claim 21.

Allowable Subject Matter
Independent Claims 1, 14, 20, and 21, as interpreted, contain allowable subject matter.
Reason for Indicating Allowable Subject Matter
Re Claims 1, 14, 20, and 21: Sawabe et al. (US 2019/0296155) teaches almost all limitations of Claims 1, 14, 20, and 21, as interpreted, but does not teach the following limitations:
For Claim 1: “a channel layer connected to a first surface and a side surface of the corresponding one of the second wires through an insulating layer” – Sawabe does not teach a connection to a side surface of the second wire.
For Claim 14: “each channel layer… intersecting the second wire at a first outer edge of the second wire…overlapping the first outer edge to be on a side surface of the second wire”.
For Claim 20: “an upper end of the channel layer of the first plurality contacting a side surface of the bit line and a lower surface of the bit line through the insulating oxide…a lower end of the channel layer of the second plurality contacting a side surface of the bit line and an upper surface of the bit line through an insulating oxide” – Sawabe does not teach a side contact between a channel and a bit line.
For Claim 21: “one end of the channel layer connected to a first surface and a second surface of one of the second wires” – Sawabe teaches a connection only to one surface of the second wire. 
Other prior art of record, including Ikeda et al. (US 9,698,272) and Sawabe et al. (US 2020/0303554), directed to such concept of the application as disposing memory cells above and under the same bit line, or SEO (US 2012/0168843), teaching a side contact between a bit line and the channel, do not cure for the above deficiencies.

Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 02/17/22